Title: Robert Mitchell to Joel Yancey, 29 December 1819
From: Mitchell, Robert
To: Yancey, Joel


					
						Sir
						
							Lynchbg
							Decr 29h 1819
						
					
					My situation is such it compells me to call you for the amt of M Jefferson acco—you speak of a credit which you say he is entitled to, for $50—if you will be good enough to aid me to the balance after taking off the $50 you will certainly oblige me, this credit we will in future come to an understanding about—my case is simply this, if I do not get aid from you, I shall most enevatebly be protested tomorrow. therefore I trust Sir you will do something for me, M Mastin the bearrer of this will recept for the Money—your compliance in this case will greatly oblg your friend &c
					
						
							Ro: Mitchell
						
					
				